NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

               ANTONIO MARQUEZ AGUILAR, Petitioner.

                         No. 1 CA-CR 21-0290 PRPC
                              FILED 1-13-2022


    Petition for Review from the Superior Court in Maricopa County
                           No. CR2001-003099
              The Honorable Jennifer C. Ryan-Touhill, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Robert E. Prather
Counsel for Respondent

Castillo Law, PLLC, Phoenix
By Cindy Castillo
Counsel for Petitioner
                            STATE v. AGUILAR
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge D. Steven Williams, Judge David B. Gass, and Judge James
B. Morse Jr. delivered the decision of the Court.


PER CURIUM:

¶1             Petitioner Antonio Marquez Aguilar seeks review of the
superior court’s order denying his petition for post-conviction relief. This is
petitioner’s latest successive petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012). It is
petitioner’s burden to show that the superior court abused its discretion by
denying the petition for post-conviction relief. See State v. Poblete, 227 Ariz.
537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has burden of
establishing abuse of discretion on review).

¶3             We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, the state’s
response, the reply to response, and the petition for review. The petitioner
has failed to show an abuse of discretion.

¶4            For the foregoing reasons, this court grants review but denies
relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2